Citation Nr: 0628972	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-06 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to service connection of residuals of scurvy, 
claimed as due to World War service in the Armed Forces of 
Poland, including as a prisoner of war (POW).  

3.  Entitlement to service connection of residuals of scurvy, 
claimed as due to aggravation by Korean War combat service in 
the United States Army.  

4.  Entitlement to service connection for a dental condition 
for purposes of receiving VA treatment.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).   

As an initial matter, the Board acknowledges the veteran's 
rather unusual personal history.  He served during World War 
II in the Armed Forces of Poland and was a POW of the German 
government.  He later emigrated to the United States, joined 
the United States Army, and served with distinction in combat 
in Korea.  

Procedural history

The veteran served on active duty from September 1950 until 
June 1952.  
He was awarded the Combat Infantryman Badge and the Purple 
Heart Medal. 

In August 1952, the RO received the veteran's claim of 
entitlement to service connection for of a left knee 
disability.  The October 1952 rating decision granted the 
veteran's claim.  A 10 percent disability rating was 
initially assigned.   

In February 2002 the veteran filed his claim of entitlement 
to an increased disability rating for his service-connected 
left knee disability, as well as entitlement to service 
connection for the residuals of scurvy and entitlement to 
service connection for dental treatment purposes.  A March 
2004 rating decision denied each of these claims.  The 
veteran has disagreed with the rating decision.  

Clarification of  issues on appeal

The veteran has presented two very distinct legal theories 
regarding his claims for benefits for residuals of scurvy.  
He has contended that he contracted scurvy during service 
World War II in the Armed Forces of Poland, while he was a 
German POW.  He seeks service connection therefor on the 
basis that the law and regulations recognize such service as 
a basis for the award of VA benefits.  He further contends 
that residuals of that original bout of scurvy, which he 
acknowledges pre-existed his service in the United States 
Army, were aggravated by the harsh combat conditions he faced 
in Korea during his Army service.  

To date, these contentions have been developed only as a 
single claim of entitlement to service connection for 
residuals of scurvy.  However, the Board has determined that 
the veteran has raised two separate issues, based on two 
entirely different theories of law.  Based upon this 
determination the Board has redesignated the issues on the 
title page above.  

Remanded issues
 
The issues of entitlement to service connection of residuals 
of scurvy, claimed as having been aggravated by United States 
military service, and entitlement to service connection for a 
dental disability for the purposes of entitlement to VA 
dental treatment are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.

Issues not on appeal

In the veteran's February 2005 substantive appeal, he clearly 
and specifically raised the issue of his entitlement to 
medical services under 38 U.S.C.A. § 109(c) (West 2002) based 
upon his service in the Armed Forces of Poland.  See also 
38 C.F.R. § 3.359.  This is a separate issue from the 
veteran's claim of entitlement to service connection for 
residuals of scurvy based on his Polish Army service, which 
has been developed for appeal and will be addressed by the 
Board below.  

A review of the record indicates that the veteran's 
contentions regarding his entitlement to medical services 
under 38 U.S.C.A. § 109(c) have not been developed or 
adjudicated by the RO.  [It appears that original 
jurisdiction over this issue may lie elsewhere.  See a 
November 2004 deferred rating decision.]  This issue is 
referred the RO for appropriate action.  

[The Board observes in passing that both the veteran and the 
RO have alluded to entitlement to VA medical treatment for 
disabilities which were actually incurred during his service 
in the Armed Forces of Poland during World War II.  The Board 
does not necessarily believe that such medical treatment 
would be so limited; however, it defers comment on the matter 
as such is premature.]

In an October 2003 rating decision, service connection of 
bilateral hearing loss was granted and a 10 percent 
disability rating was assigned.  To date, the veteran has not 
disagreed with the assigned rating or any other aspect of the 
decision.  Accordingly, such issues are not in appellate 
status and is not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran's right knee disability manifests as x-ray 
evidence of arthritis with painful motion.  Range of motion 
in the left knee is 0 to 120 degrees.   

2.  The veteran has neither asserted, nor produced competent 
evidence to show, that he had active military service with 
the United States Armed Forces during World War II.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010.  

2.  Service in the Polish Armed Forces does not meet the 
eligibility criteria for entitlement to service connection.  
38 U.S.C.A §§ 101(2), 109(c)(1) (West 2002); 38 C.F.R. 
§§  3.1, 3.6 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated and 
March 13, 2003, by which the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  

Finally, the Board notes that the March 2003 letter expressly 
notified the veteran to "tell us about any additional 
information or evidence that you want us to try and get for 
you." Additionally, the letters provided the veteran with 
information as to how he could submit evidence directly to 
VA.  This letter complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

Concerning the veteran's increased rating claim, elements 
(1), (2) and (3) [veteran status, current existence of a 
disability and relationship of such disability to the 
veteran's service] are not at issue.  To the extent that the 
veteran's claim of entitlement to an increased rating has 
been denied by the RO, this denial was based on element (4), 
degree of disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA.  
Further, he received specific notice regarding the evidence 
needed to establish degree of disability in a May 2006 letter 
from the RO.  The veteran has not submitted additional 
argument or evidence in response to that notice.    

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.   In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  Additionally, the May 2006 letter from the RO also 
provided specific guidance regarding this element.    

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records and private treatment records.  
During the course of this appeal, the veteran was referred 
for a VA medical examination and opinion in July 2003.  The 
contents of this examination opinion will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined representation.  The veteran has been apprised 
of his options for presenting sworn testimony and has advised 
that he does not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Pertinent laws and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).
Specific schedular criteria

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The RO has applied Diagnostic Code 5010 [traumatic arthritis] 
to the veteran's disability.  The veteran's right knee 
disability consists of a retained shell fragment in the knee 
which according to the July 2003 VA examination has led to 
the development of arthritis.  No other diagnostic code is in 
any way congruent with the veteran's service-connected 
disability.  The veteran himself has not suggested that any 
other diagnostic code should be used.  Accordingly, the 
veteran's disability will continue to be evaluated under 
Diagnostic Code 5010.    

Schedular rating

As discussed above, ratings assigned under DC 5010 are done 
with reference to the criteria of DC 5003.  As discussed 
above, under Diagnostic Code 5003 arthritis is rated based 
upon limitation of motion of the affected joint.  If 
limitation of motion is noncompensable, a 10 percent rating 
is assigned based upon x-ray evidence of arthritis. 

During the July 2003 VA examination, the examiner found left 
knee flexion limited to 120 degrees (versus 140 degrees 
normally).  Extension was to zero degrees (normal).  These 
ranges of motion do not result in a compensable evaluation 
under either Diagnostic Code 5260 or 5261.  There are of 
record no treatment records or other medical evidence showing 
a more severe loss of range of motion.  Indeed, the medical 
evidence of record concerning the current condition of the 
veteran's knee is limited to the July 2003 examination.    

The Board additionally observes that there is nothing in the 
record which suggests that the veteran's left knee disability 
causes him significant problems which would allow for the 
assignment of a disability rating higher than the currently 
assigned 
10 percent.  As noted above, the veteran evidently received 
no medical treatment for the disability.  He evidently uses 
only aspirin for pain.  The VA examiner noted no other 
factors which would allow for a higher schedular rating.  

Where, as here, the limitation of normal range of motion is 
noncompensable and there is x-ray evidence of arthritis, a 10 
percent rating is warranted. This is the rating which has 
been assigned by the RO.  Therefore, a rating higher than 10 
percent is not warranted.  

In short, for reasons stated above, the Board concludes that 
assignment of a 10 percent rating for the veteran's left knee 
arthritis, which is manifested by x-ray findings of arthritis 
but without limitation of motion to such degree as to warrant 
a disability rating in excess of 10 percent, is warranted.
De Luca considerations 

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  

There is no evidence of additional disability due to loss of 
motion, edema, incoordination and the like.  Specifically, 
the July 2003 VA examiner noted that there was "no 
additionally limited range of motion, but patient gets pain, 
weakness and fatigue on repeated movement."  With respect to 
the reports of weakness and fatigue, the Board notes that 
such fatigue and weakness have not been found to cause 
additional disability.  The July 2003 examiner noted that the 
veteran was independent in ambulation and in activities of 
daily living.  Accordingly, the medical evidence does not 
provide a basis for the assignment of a higher disability 
rating based on 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  

The July 2003 VA examiner identified a 4 inch scar running 
along the medial interior aspect of the left knee.  This same 
scar was identified on VA examination in September 1952.  
There is no indication that the scar is tender or painful.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  The 
medical evidence does not indicate any other pathology 
associated with the scar.  Thus, a separate disability rating 
is not warranted for the scar.

The same can be said for the small retained foreign body.  
There is no indication that this causes any additional 
disability.

Extraschedular consideration

In the November 2005 statement of the case, the RO included 
the regulation pertaining to extraschedular evaluations, 
38 C.F.R. § 3.321(b).  However, the RO did not then or at any 
other time adjudicate the matter of the veteran's entitlement 
to an extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  His contentions have been limited to that discussed 
above, i.e., that he is entitled to a higher disability 
rating under the schedular criteria. Moreover, the veteran 
has not identified any factors which may be considered to be 
exceptional or unusual.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  An increased disability rating 
is therefore not warranted for the service-connected left 
knee disability.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)


2.  Entitlement to service connection of residuals of scurvy, 
claimed as due to World War II service in the Armed Forces of 
Poland.  

The VCAA
 
The Court has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

With respect to this issue, the matter to be resolved is 
essentially legal in nature, specifically whether or not the 
veteran's service in the Armed Forces of Poland is qualifying 
activity duty service for service connection purposes.  The 
issue is a legal one and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence. 
Therefore, VCAA notice is not required.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  
See 38 C.F.R. § 3.103 (2005). 

Relevant law and regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  
See 38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 
3.1, 3.6 (2005).  As a predicate requirement for a grant of 
VA benefits, a claimant must establish that he or she is a 
"veteran," defined as "a person who served in the active 
[United States] military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  



Analysis

The veteran is in fact a "veteran", as that term is defined 
in the law and regulations.  He had very commendable combat 
service during the Korean War.  This issue, however, involves 
his claim for service connection for residuals of scurvy 
which he contracted as a POW of the German government while 
service in the Armed Forces of Poland during World War II, 
years before he entered United States military service in 
1950.

As indicated in the veteran's statement attached to his 
February 2005 substantive appeal, the veteran contends that 
he first contracted scurvy as a POW during service in the 
Armed Forces of Poland.  He appears to contend that such 
service should qualify him as a "veteran" for the purpose 
of establishing that any current scurvy residuals should be 
service connected.  

The veteran has made a separate and distinct claim to the 
effect that the scurvy residuals, which he acknowledges pre-
existed his service in the United States Army, should be 
service connected based upon aggravation, specifically by the 
harsh conditions of combat in Korea.  See 38 U.S.C.A. § 1153 
(West 2002).  That issue is being remanded, and the Board 
intimates no conclusion as to its ultimate outcome.
The two issues are not inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].  
Although a grant of service connection based on this legal 
theory would have made the aggravation issue moot, for 
reasons explained below service connection cannot be granted.   

Regarding the veteran's direct service connection claim based 
on his service in the Armed Forces of Poland, while it is 
clear that under VA regulations certain benefits have been 
conferred upon persons with qualifying service for Poland 
during World War II, those benefits seem to be limited to the 
provision of medical care, and do encompass eligibility for 
service connection for disease or injury incurred during such 
Polish service.  See 38 U.S.C.A. § 109(c); 38 C.F.R. § 3.359 
(2005).   

With respect to service connection, the Polish service 
claimed here does not meet the criteria of active military 
service set out in 38 U.S.C.A. §§ 101(2), 101(24) or 
38 C.F.R. §§ 3.1, 3.6; see also Selley v. Brown, 6 Vet. App. 
196, 198 (1994).  That is to say, service in the Armed Forces 
of Poland does not meet the basic eligibility requirements 
for entitlement to service connection.  Regardless of whether 
or not the veteran suffered from scurvy as a POW during his 
Polish service, entitlement to service connection cannot be 
granted for scurvy based on Polish service as a matter of 
law.   Because the law, and not the facts, is dispositive of 
the issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Additional comments

To the extent that the veteran's Polish Army service may 
entitle him to VA medical care under the provisions of 
38 U.S.C. § 109(c), as noted in the Introduction above that 
issue has been identified and it is referred to the RO for 
appropriate action.  

The veteran does not appear to contend that because he later 
attained veteran status, the scurvy which was acquired during 
World War II may be service connected on that basis alone.  
Indeed, there is no legal authority supporting such a 
position.  It is clear that service connection may not be 
granted for pre-existing disabilities, except by aggravation.  
See 38 U.S.C.A. § 1153.   To the extent that the veteran 
contends that residuals of scurvy may have been aggravated by 
the conditions experienced during his Korean War service in 
the United States Army, that issue is being remanded for 
additional evidentiary development.




	(CONTINUED ON NEXT PAGE)

  
ORDER

Entitlement to a disability rating in excess of the currently 
assigned 10 percent for the veteran's service-connected left 
knee disability is denied.  

Entitlement to service connection of residuals of scurvy 
claimed as due to service in the Armed Forces of Poland is 
denied.  


REMAND

3.  Entitlement to service connection of residuals of scurvy, 
claimed as due to aggravation by Korean War combat service in 
the United States Army.  

The veteran is also seeking entitlement to service connection 
for the aggravation of the residuals of scurvy due to the 
conditions of combat service in Korea.  For the reasons set 
out below the Board has determined that a remand is in order.  

Currently, the evidence of record is not entirely clear as to 
what current disabilities the veteran claims are attributable 
to scurvy.  It is apparent that the veteran has asserted that 
these residuals include loss of teeth and other dental 
conditions.  In July 2003, the RO referred the veteran for a 
VA dental examination.  A review of the examination report 
indicates that the examiner did not review the veteran's 
claims folder in conjunction with the examination and further 
that the report does not contain a clear opinion about the 
relationship, if any, between any dental or medical condition 
and the conditions of the veteran's Korean War service.  
The evidence of record does not contain any other sources of 
competent medical nexus evidence.  

Accordingly, the Board has determined that a VA medical 
opinion is required to provide clarity as to what current 
disabilities may be a result of his reported history of 
scurvy and whether or not any such conditions were aggravated 
by the veteran's service in Korea.    

4.  Entitlement to service connection for a dental condition 
for purposes of receiving VA treatment.

As has been alluded to above, the veteran's contentions have 
not been clear.  As noted above, he seeks entitlement to 
service connection for residuals of scurvy, to include dental 
problems.  He also seeks entitlement to VA medical treatment 
under 38 U.S.C. § 109(c).  Further, it appears that he may 
been seeking entitlement to service connection for  a dental 
disability for purposes of receiving VA dental treatment.  VA 
regulations provide, in pertinent part, that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as provided in 38 C.F.R. § 
17.161.

Whatever the veteran's intention, the RO treated his 
presentation as including a claim for service connection for 
dental treatment purposes, which claim was denied in March 
2004.  In a letter to the veteran dated September 2, 2004, 
that issue was specifically recognized by the RO as "on 
appeal".  Nevertheless, the November 2005 statement of the 
case (SOC) did not specifically address that issue, instead 
folding the claimed dental disability into the issue of 
residuals of scurvy.  Regulations pertaining to dental 
disease, although alluded to in the RO's discussion on page 
15 of the SOC, were not provided to the veteran.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, the case is REMANDED for the following actions:

1. VBA should forward the veteran's VA 
claims folder to  an appropriately 
qualified physician and request an opinion 
as to whether or not the veteran currently 
suffers from any medical condition as a 
consequence of his history of scurvy (to 
include loss of teeth).  If any current 
disability is found, the physician should 
provide an opinion as to whether or not it 
is as least as likely as not that the 
veteran's scurvy residuals are related to 
any event of his United States military 
service, to include the conditions of the 
veteran's Korean War combat service.  If 
the reviewing physician deems it 
necessary, the veteran should be scheduled 
for VA medical and/or dental examination.  
A report should be prepared and associated 
with the veteran's VA claims folder.    

2.  Thereafter, after undertaking any 
additional evidentiary and/or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claims.  If any benefit sought 
remains denied, the veteran should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence, and should be given 
reasonable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


